Citation Nr: 0101735	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel
INTRODUCTION

The veteran had active service from February 1974 to January 
1994.  

In June 1994, the Lincoln, Nebraska Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied the veteran's 
claim for service connection for hypertension on the basis 
that the disorder was not found on VA examination.  That 
decision was not appealed and became final in the absence of 
a timely appeal.  In March 1999, the RO denied the veteran's 
request to reopen the claim for entitlement to service 
connection for hypertension and this appeal to the Board of 
Veterans' Appeals (Board) ensued. 


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in June 
1994, and the veteran did not appeal that determination.  

2.  In May 1998 the appellant submitted additional medical 
information which was construed as an attempt to reopen her 
claim.  In November 1998, the RO denied the veteran's request 
to reopen the claim of entitlement to service connection for 
hypertension.  

3.  The evidence received since the June 1994 decision by the 
RO, when considered alone or in conjunction with all of the 
evidence of record, is new and probative of the issue at 
hand, and thus so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The June 1994 decision by the RO became final in the absence 
of a timely appeal, but the evidence received since that 
decision denying service connection for hypertension is new 
and material; therefore, the veteran's claim is reopened.  38 
U.S.C.A. § 5108, 7103, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, including during a hearing at the RO in 
March 1999, that she developed hypertension contemporaneous 
with an episode of toxemia during a pregnancy in service in 
1982; that she now has a diagnosis of hypertension which is 
under treatment; and that inasmuch as hypertension was 
initially incurred during active service a grant of service 
connection is warranted.  

The RO denied the veteran's claim for service connection for 
hypertension in June 1994 on the basis that it was not found 
on the VA examination in April 1994.  During the hearing in 
March 1999, the veteran submitted VA treatment records for in 
the late 1990's reflecting the existence of hypertension 
which was under treatment.  

Analysis

The June 1994 decision by the RO denying service connection 
for hypertension became final when it was not appealed within 
a year.  38 U.S.C.A. § 7105.  In order to reopen a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.

The United States Court of Appeals for Veterans Claims has 
held that VA must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209, 
219 (1999).  

In this case, the VA treatment records, dated in the 1990's, 
reflect a diagnosis of hypertension under treatment.  The 
clinical records are "new" in the sense that they did not 
exist when the claim was most recently denied on a final 
basis, and the evidence is material for the purposes of 38 
U.S.C.A. § 5108 because when considered alone or in 
conjunction with all of the evidence of record, it is 
probative of the issue at hand, and thus so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

In sum, it is the judgment of the Board that the medical 
evidence now includes evidence of a current disability, 
hypertension, which may be related to service, and which 
serves to satisfy the statutory requirements for reopening 
the claim.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for hypertension, 
the appeal is allowed to this extent.  


REMAND

The veteran argues, including in testimony during the March 
1999 hearing at the RO, that hypertension was initially 
manifested during her pregnancy in service in 1982.  The 
Board has reviewed the service medical records.  The records 
regarding her pregnancy from 1981 to 1982 are sketchy.  It is 
noteworthy that on her retirement physical examination in 
August 1993, the veteran answered in the affirmative the 
question of whether she had had, then or in the past, high or 
low blood pressure in the Report of Medical History.  The 
veteran's blood pressure was 132/86 on examination at that 
time.  

It is the judgment of the Board that a VA cardiovascular 
examination is warranted. An examination by VA is necessary 
when there is (a) competent evidence (lay or medical) of 
current disability or persistent or recurrent symptoms of 
disability; (b) evidence (lay or medical) indicating that the 
disability or symptoms may be related to service; and (c) the 
record does not contain sufficient medical evidence to 
provide an appropriate basis for deciding the claim.  An 
examination should be useful in clarifying these matters.  

It should be noted that during the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The Veterans Claims 
Assistance Act of 2000 essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. The Board is not satisfied that all relevant facts 
have been properly developed here to their full extent.  This 
Remand is consistent with VA's current mandate to fully 
assist veterans in development of their claims.  

It is the judgment of the Board that this case should be 
remanded to the RO for additional development of the clinical 
evidence, including an opinion on VA examination regarding a 
relationship, if any, between the current diagnosis of 
hypertension and the veteran's active military service.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should inquire of the veteran 
whether she has any service medical 
records in her possession, particularly 
regarding her 1981 to 1982 pregnancy.  In 
the alternative, she should be requested 
to provide complete information 
concerning the 1981 to 1982 pregnancy, 
including her unit at the time, the dates 
and places of treatment, and any other 
data that might shed light on an attempt 
to obtain any additional service medical 
records, including possible service 
medical records covering treatment she 
may have obtained from such facilities 
after she retired 

2.  The RO should utilize any information 
furnished by the veteran in requesting 
that the National Personnel Records 
Center (NPRC) complete a special search 
for the complete clinical records, from 
any hospitalizations of the veteran 
especially from 1981 to 1982.  The Board 
would note that such clinical records of 
hospital treatment are frequently not 
associated with the service medical 
records of an individual but filed with 
other records from that military medical 
facility.  A request for service medical 
records will not trigger a search for 
clinical records from a period of 
hospitalization.  The request to NPRC 
must therefore specifically request that 
the appropriate medical facility records 
be searched.  A separate search for 
additional service medical records, 
including possible retired service 
medical records, should also be 
requested.  Any such records obtained 
should be associated with the claims 
file.  

3.  The veteran should also be requested 
to list any private medical treatment 
and/or examinations that she has received 
for hypertension since service, in order 
to ensure that her medical records are 
complete.  The RO should attempt to 
obtain all private records from the 
sources reported by the veteran, 
including the University of Nebraska 
Medical Center in Omaha, referenced by 
the veteran in her statement received by 
the RO in May 1998.  

4.  The veteran should then be scheduled 
for a VA cardiovascular examination for 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hypertension has its origin in service, 
or otherwise provides a basis for 
establishing a nexus between any current 
hypertension and service.  All indicated 
studies should be completed and all 
indicated findings reported in detail.  
The examiner should support the opinion 
by discussing medical principles as 
applied to the specific medical evidence 
in the veteran's case.  The claims folder 
must be made available to the examiner.  

5.  After the above development, the RO 
should reajudicate the claim.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be provided to the veteran 
and her representative.  

The veteran and her representative should be afforded the 
appropriate amount of time to respond to actions by the RO, 
including the issuance of a supplemental statement of the 
case.  Then, the entire claims folder should be returned to 
the Board, if in order.  No action is required of the veteran 
until she is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	ROBERT D. PHILIPP
Member, Board of Veterans' Appeals



 


